Citation Nr: 0331693	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee partial patellectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent rating for 
postoperative residuals of a left knee partial patellectomy.  
In June 1999, the veteran testified at a personal hearing at 
the RO.  In August 2000, he testified at a video hearing 
before a Veterans Law Judge.  In September 2000, the Board 
remanded the veteran's appeal for further evidentiary 
development.  In September 2003, the Board notified the 
veteran that the Veterans Law Judge who conducted the August 
2000 video hearing was no longer with the Board and he was 
entitled to another hearing.  In October 2003, the veteran 
notified the Board that he did not desire another personal 
hearing


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing law is applicable to the veteran's claim.  
The VCAA and its implementing regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), among 
other things, provide that VA will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA must specifically 
inform the claimant and his representative, if any, of which 
portion, if any, of the evidence needed to substantiate the 
claim must be provided by the claimant and which, part, if 
any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, however, nothing in the record satisfies the 
notification requirements of the VCAA.  Hence, RO action is 
needed.  Specifically, while the record on appeal shows that 
the RO provided the veteran with notice of the VCAA in a 
March 2003 letter, this letter provided the veteran with the 
criteria for establishing a claim for service connection, not 
increased rating, and failed to state with any specificity 
which evidence had already been obtained by the RO, what 
additional evidence was needed to support his claim for an 
increased rating, and precisely who is responsible for 
obtaining precisely what evidence.  Therefore, a remand is 
required to provide the veteran with proper VCAA notice as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), recently held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003) which authorized VA to enter a decision 
if a response to a "VCAA notice" letter was not filed with 
VA within 30 days was invalid as contrary to the provisions 
of 38 U.S.C.A. § 5103(a).  Accordingly, on remand, the 
veteran must be notified that he has one year within which to 
respond with additional pertinent evidence or information.

Next, the Board notes that the appeal was remanded in 
September 2000, in part, to obtain the veteran's records from 
the Social Security Administration (SSA).  A review of the 
post-remand record, however, shows that while the veteran 
filed with the RO records from the SSA which he reported were 
a complete copy of all records held by the SSA, those records 
did not include all the documents listed by the Social 
Security Administration in the Exhibit List attached to the 
March 2001 Notice of Decision.  Specifically, a review of the 
records provided by the veteran does not reveal, among other 
things, three Medical and/or Pain Questionnaires from Dr. 
Lawrence Gerber, M.D., dated in January and April 2000.  
Further development is therefore in order.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the Board notes that a review of the record on 
appeal shows that the veteran's service connected left knee 
disorder includes postoperative scarring.  See RO decision 
dated in September 1971.  During the pendency of the appeal 
the regulations pertaining to rating scars, such as the post 
operative scarring associated with the veteran's 
musculoskeletal disorder, was revised.  38 C.F.R. § 4.118 
(2003).

Where, as here, the law or regulations changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional intent 
to the contrary.  The Board also notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires that VA provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Thus, the 
veteran needs to be notified of this change in law and 
scheduled for a dermatological examination to determine the 
current severity of his post operative scarring under the new 
and old rating criteria.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7804 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805 (2003).

Lastly, the Board notes that a review of the record on appeal 
shows that the veteran repeatedly claimed that his service 
connected left knee disorder interferes with his ability to 
obtain and maintain employment.  Therefore, on remand, the RO 
should also consider whether the severity of the veteran's 
service connected left knee disorder meets the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2003)

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter to 
the veteran begins the one year period.  
Inform the veteran that the RO will hold 
the case in abeyance until the one year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim he must waive in 
writing any remaining response time.  
PVA.

2.  The RO should obtain from the Social 
Security Administration all documents 
listed in the Exhibit List attached to 
its March 2001 Notice of Decision, 
including the three Medical and/or Pain 
Questionnaires from Dr. Lawrence Gerber, 
M.D. dated in January and April 2000.

3.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers who have treated 
him for his service connected left knee 
disorder since March 2003.  The RO should 
also inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if the appellant 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all treatment records from Dr. 
Lawrence Gerber, M.D., and all post 
November 2000 treatment records from the 
Pittsburgh VA medical center.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatology examination 
to determine the nature, extent, and 
severity of any left knee impairment due 
to service connected residual scaring.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner is to:

a.  Specify the location and size of 
each scar on the left knee resulting 
from the surgical treatment for the 
injury.  

b.  As to each separately identified 
scar, address whether the scar is a 
"deep scar;" or if it causes loss 
of motion of the left knee, and; if 
it covers an:

i.  area or areas exceeding 144 
square inches (929 sq. cm.), OR
ii.  area or areas exceeding 72 
square inches (465 sq. cm.), OR 
iii.  area or areas exceeding 
12 square inches (77 sq. cm.), 
OR 
iv.  area or areas exceeding 6 
square inches (39 sq. cm.) 

(Note:  A "deep scar" is one 
associated with underlying soft 
tissue damage).

c.  As to each separately identified 
scar, specify whether the scar is:

i.  superficial, poorly 
nourished, and has repeated 
ulceration; OR
ii.  tender and painful on 
objective demonstration; OR
iii.  superficial and unstable 
(no underlying soft tissue 
damage but there is frequent 
loss of covering skin over the 
scar); OR 
iv.  superficial and painful 
and/or causes additional loss 
in range of motion of the right 
shoulder or left knee.

5.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  In doing 
so, the RO should readjudicate the 
veteran's claim taking into account 
considerations identified in, among other 
things, the new and old versions of 
38 C.F.R. § 4.118.  If the benefit sought 
on appeal remains adverse, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


